DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 13 of the specification, in the second to last line, provides “33” as the reference character for hooking indentations rather than “333” as labeled throughout the rest of the specification.  
Appropriate correction is required.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: in the eighth line of claim 1, “to” should instead be “into”; and in the fifth line of claim 9, “being” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 1 includes the phrase “in a center axis of the tilt plug” in the second line of the second to last clause. The phrase modifies the earlier subject matter to suggest that the coupling protrusion protrudes from an end portion of the tilt plug in a center axis of the tilt plug, i.e., coaxial. In view of the specification and drawings (such as Applicant’s FIG. 8) this phrase appears to be a typographical error. Perhaps Applicant intended to say “about a center axis of the tilt plug”, i.e., the protrusion extends along an axis parallel to the center axis; or Applicant may have intended a limitation similar to the last clause of claim 9 with respect to restricting rotation of the tilt plug about a center axis of the tilt plug. For purposes of examination, the first suggested interpretation will be relied upon.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency therefrom.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0318545 to Uchihara et al. (hereinafter “Uchihara”).
With regards to claim 1, Uchihara discloses an electric power steering system (see title and abstract) comprising:
a housing (3) defining a receiving space therein (see FIG. 1 and the various spaces which receive 2, 14 via 13, and paragraph [0023] with respect to 1);
a worm shaft (2) which is disposed in the receiving space (see FIG. 1) to be engaged with a worm wheel (1);
a tilt plug (40) which is coupled to an inner surface of the housing to be fastened to a predetermined position and is coupled to the worm shaft which is inserted into the receiving space (3d) to support the worm shaft (see FIG. 1 and at least paragraphs [0033] and [0043]); and
an elastic supporter (12) which is installed to the housing to elastically support the tilt plug toward the worm wheel (see paragraph [0027]),
wherein the tilt plug is provided with a coupling protrusion (31g) which is protruded from an end portion of the tilt plug about a center axis of the tilt plug (see FIGS. 1 and 6) and slides into an inner surface of the housing (see at least paragraph [0033]), and
wherein the inner surface of the housing is provided with a coupling indentation (3e) into which the coupling protrusion slides so as to restrict rotation of the tilt plug (see FIGS. 1 and 6 as well as paragraph [0033]).
With regards to claim 2, Uchihara discloses a first receiving space (generally defined by 3b and including 3d) including a first receiving portion (the portion defined by 3b to receive 2) in which the worm shaft is received and a second receiving portion (3d) which is formed in a shape corresponding to an outer surface of the tilt plug to receive the tilt plug (see at least paragraph [0033]), a second receiving space (see at least paragraph [0023]) in which the worm wheel is disposed, and a third receiving space (13) in which the elastic supporter is disposed are defined in the housing (see FIG. 1).
With regards to claim 3, Uchihara discloses that one side of the first receiving space is formed to be closed (see FIG. 1 with respect to the right terminal edge of 3) so as to support the tilt plug which is pushed by the worm shaft when the worm shaft is being coupled to the tilt plug.
With regards to claim 5, Uchihara discloses that the tilt plug comprises:
a bearing (11) which is coupled to the worm shaft;
a sliding coupling portion (31) which supports the bearing in a direction of a center axis of the tilt plug and is provided with the coupling protrusion formed on one surface thereof to be coupled to an inner surface of the housing (see FIGS 1, 3, and 6 as well as paragraph [0033]); and
an elastic ring (33) which encloses an outer circumferential surface of the bearing and is coupled to the sliding coupling portion to fasten the bearing (see FIG. 3 and at least paragraph [0034]).
With regards to claim 7, Uchihara discloses that a portion (33a) of the elastic ring is opened so as to expose a portion of the bearing to the receiving space (see FIGS. 2-4B), and wherein the coupling indentation is formed at a predetermined position to align the open portion of the elastic ring to face the receiving space in which the elastic supporter is disposed when the tilt plug is installed to the housing so that an end portion of the elastic supporter directly contacts the bearing when the tilt plug is installed in the housing (see FIGS. 1-4B, particularly in regard to FIG. 2).
With regards to claim 8, Uchihara discloses a first receiving space (generally defined by 3b and including 3d) including a first receiving portion (the portion defined by 3b to receive 2) in which the worm shaft is received and a second receiving portion (3d) which is formed in a shape corresponding to an outer surface of the tilt plug to receive the tilt plug is formed in the housing (see FIG. 1 as well as paragraph [0023]), and wherein one side (right terminal edge of 3) of the first receiving space is formed to be closed (see FIG. 1) so as to support the tilt plug which is pushed by the worm shaft when the worm shaft is being coupled to the tilt plug (see FIG. 1).
With regards to claim 9, Uchihara discloses an electric power steering system (see title and abstract) comprising:
a housing (3) defining a receiving space therein (see FIG. 1 and the various spaces which receive 2, 14 via 13, and paragraph [0023] with respect to 1);
a worm shaft (2) which is disposed in the receiving space (see FIG. 1) to be engaged with a worm wheel (1);
a tilt plug (40) which is coupled to the worm shaft which is inserted into the receiving space to support the worm shaft (see FIG. 1 and paragraph [0038]); and
an elastic supporter (12) which is installed to the housing to elastically support the tilt plug toward the worm wheel (see paragraph [0027]),
wherein the tilt plug is provided with a coupling protrusion (31g) which is protruded in an outward direction (see FIGS. 1 and 6 as well as paragraph [0033]), and
wherein the tilt plug is installed in the housing in a state that the coupling protrusion is inserted into a coupling indentation (3e) which is provided to the housing so that a rotation of the tilt plug about a center axis with respect to the housing is restricted (see FIGS. 1 and 6 as well as paragraph [0033]).
With regards to claim 10, Uchihara discloses that the coupling indentation is formed to allow the tilt plug to move for tilting of the worm shaft by the elastic supporter (see FIGS. 1 and 6 as well as paragraphs [0026], [0027], [0031], [0033], and [0046]).
With regards to claim 11, Uchihara discloses that the tilt plug comprises:
a bearing (11) which is coupled to the worm shaft;
a sliding coupling portion (31) which supports the bearing in a direction of a center axis of the tilt plug and is provided with the coupling protrusion formed on one surface thereof to be coupled to an inner surface of the housing (see FIGS 1, 3, and 6 as well as paragraph [0033]); and
an elastic ring (33) which encloses an outer circumferential surface of the bearing and is coupled to the sliding coupling portion to fasten the bearing (see FIG. 3 and at least paragraph [0034]).
With regards to claim 13, Uchihara discloses that a portion (33a) of the elastic ring is opened so as to expose a portion of the bearing to the receiving space (see FIGS. 2-4B), and wherein the coupling indentation is formed at a predetermined position to align the open portion of the elastic ring to face the receiving space in which the elastic supporter is disposed when the tilt plug is installed to the housing so that an end portion of the elastic supporter directly contacts the bearing when the tilt plug is installed in the housing (see FIGS. 1-4B, particularly in regard to FIG. 2).
With regards to claim 14, Uchihara discloses that a first receiving space (generally defined by 3b and including 3d) including a first receiving portion (the portion defined by 3b to receive 2) in which the worm shaft is received and a second receiving portion (3d) which is formed in a shape corresponding to an outer surface of the tilt plug to receive the tilt plug is formed in the housing (see FIG. 1 as well as paragraph [0023]), and wherein one side (right terminal edge of 3) of the first receiving space is formed to be closed (see FIG. 1) so as to support the tilt plug which is pushed by the worm shaft when the worm shaft is being coupled to the tilt plug (see FIG. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchihara as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0003268 to Song (hereinafter “Song”).
With regards to claim 4, Uchihara fails to explicitly disclose a press-fitted member, which is press-fitted into a space between an outer circumferential surface of the worm shaft and an inner circumferential surface of the tilt plug to fasten the worm shaft to the tilt plug, is coupled to the worm shaft.
However, Song teaches of a vehicular speed reducer (see title and abstract) including a worm shaft (201) and a worm wheel (402) for use in steering vehicles (see paragraph [0026]). Further, Song teaches of a tilt plug assembly (230, 233, 234, 250, 270 and associated components) and that worm shaft is formed with an O-ring groove (502a) into which an O-ring (502) is inserted so that it is compressed between and elastically supports the outer peripheral surface of the worm shaft and the inner peripheral surface of the tilt bearing thereby reducing the vibration and noise of the worm shaft (see at least paragraphs [0049] and [0053]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate a press-fitted member such as the O-ring of Song into the invention of Uchihara in view of the explicit teachings of reducing vibration and noise of the worm shaft which is detailed at least paragraphs [0049] and [0053] of Song.
With regards to claims 6 and 12, Uchihara teaches of a hooking portion (35) which is bent from an end portion of the elastic ring (33) toward a center axis in a predetermined angle (see FIGS. 2-4B) to be hooked (indirectly via 34) to an outer surface of the sliding coupling portion (31) to be supported thereto is formed in the elastic ring. Notably, Uchihara fails to explicitly teach of a hooking indentation to which the hooking portion is hooked for fastening is formed in the sliding coupling portion.
However, Song also teaches that the tilt plug assembly referenced above includes a bearing (230) housed within a first member (250) and a second member (270) – see at least FIGS. 2 and 5-7. To this end, Song teaches that the first member and second member are mated with one another utilizing guide projections (257) and guide grooves (277) which engage/fit together to allow movement in the axial direction without causing the first and second member to rotate relative to one another (see paragraphs [0040]-[0042]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to incorporate a guide groove / hooking indentation of Song into the invention of Uchihara for the hooking portions thereof to engage in view of the explicit teachings of allowing axial movement while preventing rotation of one member relative to the other as detailed in at least paragraphs [0040]-[0042] of Song thereby further reducing unwanted vibration and sound.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JACOB B MEYER/Primary Examiner, Art Unit 3618